Citation Nr: 1615849	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-09 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as due to radiation exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to April 1947, and from April 1951 to January 1952. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 rating decision in which the agency of original jurisdiction (AOJ), inter alia, denied service connection for skin cancer.  In October 2012, the Veteran filed a notice of disagreement (NOD) as to the denial.  The RO issued a statement of the case (SOC) in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013.

In July 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the undersigned agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

In September 2013, the Board remanded the claim for further development.  After accomplishing further action, the AOJ denied the claim (as reflected in two November 2015 supplemental SOCs (SSOCs)), and returned the matter to the Board.

As regards the characterization of the claim, a claimant is not required to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  As the Veteran here has diagnoses of skin disorders other than skin cancer, and his representative has expressed the Veteran's desire for consideration of service connection for the same, the Board has expanded the claim on appeal as reflected on the title page above. 

This appeal is now being processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  
The Board notes that VA treatment records not found in VBMS have been uploaded to Virtual VA.

For the reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In this case, the Veteran contends that he has, or has had, skin cancer as a result of radiation exposure during his participation in atomic bomb testing during OPERATION CROSSROADS. Alternatively, the Veteran claims that his skin dis 

The Board remanded the claim in September 2013, in part, to obtain outstanding records pertinent to the claim.  As explained below, however, the Board finds that the records and/or responses obtained on remand are inadequate and a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Additionally, the lay and medical evidence obtained as a result of the September 2013 remand indicates that further development is required to resolve the issue of entitlement to service connection.  

VA treatment records that were obtained as a result of the September 2013 remand indicate that the Veteran was treated multiple times for seborrheic and actinic keratosis from 2012 to 2015.  Additionally, a prescription list associated with a May 2015 VA treatment record indicates that the Veteran was also prescribed fluorouracil cream to apply to affected area for "skin cancers."   However, the May 2015 treatment record does not list a diagnosis of skin cancer.  

Additionally, the Board remanded the claim for VA treatment records dated in 1987 in the event that a pathology report associated with removal of a lesion bearing the diagnosis of "inclusion cyst vs. basal cell," might be obtained.  However, such report was not obtained and no negative response was received. 

Service personnel records indicate that the Veteran was exposed to 0.430 gamma radiation in service, during OPERATION CROSSROADS. Skin cancer is specifically identified as  radiogenic disease in 38 C.F.R. § 3.311(b)(2)(vii).  Accordingly, if it is determined that he has, or had skin cancer, the development procedures set forth in 38 C.F.R. § 3.311 must be followed.  Under 38 C.F.R. § 3.311, the Veteran's records must be submitted to the VA Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(iii).  Additionally, 38 C.F.R. § 3.311(b)(iii) instructs that when it is determined that the Veteran was exposed to ionizing radiation in specific circumstances, subsequently developed a radiogenic disease, and such disease became manifest within a specified time period (5 years or more after exposure for skin cancer), before adjudication, the claim must referred to the VA Under Secretary for Benefits for further consideration.  

In this case, it is imperative that AOJ clarify whether the Veteran has, or has had, a diagnosis of skin cancer, in order to properly adjudicate the claim.  In this regard, if a skin cancer diagnosis is shown, the AOJ should follow the procedures for development of the claim under 38 C.F.R. § 3.311.  

If it is determined that the Veteran did not have skin cancer, or that he did but development under 38 C.F.R. § 3.311 is not fully favorable, the Board also notes that the Veteran may establish entitlement to service connection under the general laws and regulations governing VA compensation entitlement-that is, on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran offered sworn testimony that he remembers being told by a physician, Dr. M., in the 1970's that he had a skin cancer due to radiation exposure.  However the Veteran's assertion as to what a doctor told him does not constitute a competent evidence of diagnosis or etiology.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Notably, no statement or records from Dr. M. are of record; the Veteran did not complete an authorization and consent form for Dr. M.'s records even though he was encouraged to do so by the AOJ, consistent with the September 2013 remand.  He should be allowed another opportunity to complete the same.  

Further, regarding in-service exposure, in a January 2016 statement in support of the claim, the Veteran indicated that he was sprayed with the ocean water at the time of the explosion which caused the radiation exposure.  He also offered sworn testimony that during his second period of service, he served on one of the islands affected by OPERATION CROSSROADS.  

To date, the Veteran has not been provided with a VA examination nor has any medical opinion been obtained.  Given that the current treatment records indicate that the Veteran has had numerous findings of skin disorders since he filed his claim for service connection, the confirmed in-service radiation exposure and statements regarding direct exposure to the water spray, and the Veteran's testimony that he remembers being told that he had a skin disorder related to his service, the Board finds that a medical opinion is required to resolve the question of whether the Veteran has a chronic skin disorder due to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For these reasons, the AOJ should arrange for the Veteran to undergo a VA skin examination by an appropriate physician to obtain information as to presence of skin cancer, and as to the etiology of any skin disorder other than skin cancer .  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking development responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ must attempt to obtain and associate with the claims file all outstanding pertinent records.  

As discussed above, the AOJ did not fully comply with the Board's September 2013 remand directive to obtain outstanding VA treatment records.  Following the Board's remand, the Veteran submitted as statement indicating that he had been treated for skin disorders by VA, beginning in 1985.  Subsequently, the AOJ requested records from January 1985 to February 1996 (rather than to June 2001 as directed).  The Board acknowledges the November 2013 letter from the AOJ to the Veteran informing him that records dated from February 1996 were of record.  Hs.  ; however, the Board reviewed the few records in the file dated in 1998 and 1999 that had been obtained for another claim, and determined that those records did not appear to be a complete representation of VA treatment provided between February 1996 and June 2001.  As such the records should again be requested. 

Additionally, the response to the records request resulted in records dated from October 1993 to February 1996 without any negative response as to records dated prior to October 1993.  The AOJ should again ask the VA medical center to provide a negative response for any records that are no longer available.  This is required in light of the February 1987 excision of a lesion diagnosed as inclusion cyst vs. basal cell for which the Board was attempting to obtain a pathology report and the diagnosis of skin cancer is material to the claim. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain all records of pertinent VA treatment for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the expanded claim on appeal (particularly as regards any outstanding, pertinent private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Specifically request records dated from January 1985 to October 1993 and from February 1996 to June 2001, in addition to any outstanding records dated from November 2015 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If records are unavailable, associate a negative response with the file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to
particularly include those from his treating physician
Dr. M.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to determine the nature and etiology of all current skin disorders.  

The contents of the entire electronic claims file(in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

Following a review of all relevant evidence, the examiner is asked to address the following:

(a) Clearly identify all skin disorder(s), to include seborrheic and actinic keratosis, present at any point shortly prior to, at the time of the filing of, or during the pendency of, the current claim (even if currently any resolved or asymptomatic)  pertinent to the current .  

(b) Explicitly discuss whether it is  at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has, or has had, skin cancer.  In doing so, specifically consider and discuss the significance of the May 2015 prescription for fluorouracil (which notes that the Veteran should apply as needed to affected area for "skin cancers"); the Veteran's photograph of a prescription label for the same medication, submitted in March 2013; and the as the January 1987 and February 1987 treatment records that noted a diagnosis of "inclusion cyst vs. basal cell." 

(c) With respect to each diagnosed skin disability other than skin cancer, offer opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include exposure to environmental factors therein.  

In addressing the above, the examiner must consider and discuss all pertinent medical and lay evidence, to include the service personnel records which confirm the Veteran's exposure to 0.430 gamma radiation during service and his January 2016 statement that he was splashed with ocean spray at the time that the claimed radiation-causing explosion occurred.  

The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as nature and presence of symptoms, and his lay reports should be considered, to the extent made, in formulating the requested opinions.  In particular, the examiner should address the Veteran's assertions as to the nature and onset of skin symptoms (despite any absence of documented care).  If the Veteran's lay assertions in any regard are discounted, the examiner must clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If it is determined that the Veteran has had a diagnosis of skin cancer, forward the Veteran's military personnel records, to the VA Under Secretary for Health for preparation of a dose estimate of the Veteran's exposure to radiation (or, confirmation of the dose estimate of record), to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  

6.  If it is determined that the Veteran had a skin cancer diagnosis and the VA Under Secretary for Health determines that he was exposed to a radiation during service, forward the case to the VA Under Secretary for Benefits to obtain an opinion as to whether it is at least as likely as not that any exposure to ionizing radiation, during the Veteran's active service caused or contributed to his development of skin cancer, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).
 
7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra. 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the expanded claim on appeal in .  In light of all pertinent evidence and legal authority.  

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


